DETAILED ACTION

Status of Claims
This communication is in response to the applicant’s amendments filed on 04/18/2022. Claims 1-3, 5-8, 10-15, and 17-21 are pending. Claims 4, 9, and 16 have been cancelled. All active claims have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/592,047, filed on October 3rd, 2019.

Allowable Subject Matter
Claims 1-3, 5-8, 10-15, and 17-21 are allowed. 

The prior art of record:
Musiala, U.S. publication US2017/0300876 
Deshpande, U.S. publication US2019/0378133
Anderson, U.S. publication US2020/0211011
Khalil, U.S. publication US2019/0139037

Musiala, Deshpande, Anderson, and Khalil disclose and teach various elements of the claimed invention. See Non-Final Action mailed 21 January 2022, pages 12-37.


	The cited references do not teach or suggest all of the limitations of claim 1. For example, neither Musiala, Deshpande, Anderson, nor Khalil, alone or in combination, teach or suggest, e.g., "wherein a balance of the blockchain account of the remitter comprises an inward remittance balance and an outward remittance balance, wherein the outward remittance balance comprises a plurality of reserve balances, and wherein a commitment of each of the plurality of reserve balances is recorded in a blockchain of a blockchain network" and "simultaneously participating, by the first computing device, in (i) an outward remittance transaction using the outward remittance balance and (ii) an inward remittance transaction using the first inward remittance balance", as interpreted among the surrounding claim language and within claim 1 as a whole. The other pending claims recite substantially similar limitations. Therefore, the claims of this application are allowed over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on statement of reasons for allowance”. 

Terminal Disclaimer
The terminal disclaimer filed on 08/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US16,817,741 filed on 03/13/2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                                    /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685